Citation Nr: 1743315	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral defective hearing prior to May 23, 2016, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board Remanded the appeal in August 2013.  

In May 2016, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.  The appeal was remanded in part by the Board in September 2016.

At the time the case was previously before the Board there was an issue of entitlement to service connection for left ear hearing loss.  While undergoing remand development, service connection for left ear hearing loss was granted effective September 22, 2006.  A noncompensable rating for bilateral hearing loss was in effect until May 23, 2016.  This was the date of the hearing before the undersigned when the Veteran claimed his hearing loss was worse.  As discussed below, subsequent examination confirmed these contentions and a 20 percent rating was assigned effective the date of the hearing.  Thus, the increased rating issue has been recharacterized as set forth on the title page.

The claim for service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is wholly electronic.


FINDING OF FACT

The Veteran's bilateral hearing loss was initially manifested by noncompensable hearing acuity, with no worse than Level III impairment of each ear, until the most recent VA audiometric examination, in March 2017, confirmed increased severity of hearing loss to level V impairment in each ear.  The RO assigned an effective date of May 23, 2016 for the 20 percent rating, the date of the hearing when the Veteran reported his hearing loss had worsened.


CONCLUSIONS OF LAW

The criteria for a compensable rating prior to May 23, 2016, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As to the claim for an increased rating for bilateral hearing loss, the Veteran was notified of the criteria for obtaining an increased evaluation for a service-connected disability in December 2006.  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Veteran has not identified any notice error, nor does the Board find any error in notice apparent from the record.

During the pendency of this appeal, the Veteran was afforded audiologic examinations in 2009 and in 2017.  Additionally, VA treatment records spanning the pendency of the appeal were obtained.  Records from the Social Security Administration have also been associated with the claims file.  

Further, the Veteran was provided an opportunity to set forth his contentions before the Board.  At a May 2016 Videoconference hearing, the Veteran's representative and the undersigned fully explained the issues and focused on the elements necessary to substantiate the appeal, and suggested additional evidence that might substantiate the appeal.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103 was met.  There has been no contention to the contrary. 

As noted in the Introduction, above, the appeal was Remanded in 2013 and 2016.  The actions directed in those Remands have been taken.  The Board finds that there has been substantial compliance with the Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any other records that exist that might assist him to obtain a higher evaluation for his service-connected hearing loss disability.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development of the claims addressed in this decision.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Appellate review may proceed.

Claim for increased evaluation for bilateral hearing loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. 

Hearing loss evaluations are based on mechanical application of VA rating schedule to the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The raw data comes from audiology reports that demonstrate average hearing threshold at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  These results are then grouped into 11 auditory acuity levels designated from Level I, for normal hearing acuity, through Level XI for profound deafness.  

Where service connection is in effect for hearing loss disability in each ear, an evaluation is assigned based upon combination of levels of hearing loss in both ears, and speech discrimination scores.  See 38 C.F.R. § 4.85, Table VI.  For certain forms of severe hearing limitation, Table VIA is also available to calculate the rating, based on only puretone threshold averages and not speech discrimination scores.  38 C.F.R. § 4.86.  The Veteran does not meet any criteria for the severe hearing limitations identified by regulation, and further discussion of such limitation is not required.  

At the VA audiological examination conducted in December 2006, the Veteran had an average auditory threshold loss of at 58 decibels (dB) in the right ear and 50 dB in the left ear.  Speech discrimination testing using the Maryland CNC test disclosed 92 percent word recognition in the right ear and 88 percent in the left ear.  

With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level II impairment designation in the right ear, and a Level II impairment designation for the left ear as well.  Level II impairment in the right ear combined with Level II impairment in the left warrants no more than a noncompensable evaluation. 

A private audiogram dated in September 2009 disclosed an average auditory threshold loss of 35 dB in the right ear and 34 dB in the left ear.  Speech discrimination testing using the Maryland CNC test disclosed 78 percent word recognition in the right ear and 78 percent in the left ear.  

With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level III impairment designation in the right ear, and a Level III impairment designation for the left ear as well.  Level III impairment in the right ear combined with Level III impairment in the left ear warrants no more than a noncompensable evaluation. 

VA audiologic examination in December 2009 disclosed an average auditory threshold loss of 25 dB in the right ear and 35 dB in the left ear.  Speech discrimination testing using the Maryland CNC test disclosed diminished word recognition as compared to the September 2009 examination.  The examiner concluded that the Veteran's disability evaluation should be based on threshold testing alone.  See 38 C.F.R. § 4.86.  

With mechanical application of the rating schedule to the numeric designations assigned based on average hearing loss results in Level I impairment designation in the right ear, and a Level I impairment designation for the left ear as well.  Level I impairment in each ear warrants no more than a noncompensable evaluation. 

At the May 23, 2016 Videoconference Board hearing, the Veteran indicated that the currently-assigned noncompensable evaluation for his hearing loss disability did not adequately portray the severity of the hearing loss disability.   

SSA records obtained during the pendency of the appeal disclose no information about hearing loss disability.

VA audiologic examination conducted March 2017 an average auditory threshold loss of at 60 dB in the right ear and 55 dB in the left ear.  Speech discrimination testing using the Maryland CNC test disclosed 72 percent word recognition in the right ear and 72 percent in the left ear.  

With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level V impairment designation in the right ear, and a Level V impairment designation for the left ear as well.  Level V impairment in each ear warrants a 20 percent evaluation.  The AOJ has assigned a 20 percent rating effective May 23, 2016, the date of the hearing where the Veteran reported an increase in his hearing loss.  Based on the available evidence there is no basis to assign the higher rating from and earlier date.  Prior testing, as noted, did not provide findings that warranted a compensable rating.

Available VA outpatient treatment records following the 2006 VA audiologic examination reveal that the Veteran returned several times for replacement of the hearing aids issued after the 2006 evaluation, or to have batteries replaced.  No specific complaints of increased severity of hearing loss disability were noted prior to the 2016 Videoconference hearing testimony.  


ORDER

A compensable rating for bilateral defective hearing prior to May 23, 2016 and over 20 percent thereafter, is denied.


REMAND

A June 2017 VA outpatient treatment record reflects that the Veteran has received VA treatment for adjustment disorder, PTSD, depression, anxiety/panic disorder, adjustment disorder with mixed features, dependent personality disorder, and suicidal gestures.  The examiner who conducted December 2009 VA psychiatric examination assigned diagnoses of anxiety disorder and "suspected personality traits," but did not assign a diagnosis of PTSD.  The examiner concluded that the Veteran's pre-military history resulted in his current psychiatric disorder, but noted that the Veteran's experiences in service "may have contributed to his anxiety and depression."  

In a May 2010 addendum opinion, the same provider opined that it was not possible to identify if, and to what extent, the Veteran's service may have aggravated current psychiatric disability.  The provider opined that "these questions could only be answered by resort to speculation."  

In October 2011, another opinion was obtained from a different provider.  That provider also opined that, since there was no objective evidence which established the Veteran's pre-military functioning, it was not possible to provide the requested opinions as to etiology or aggravation "without resorting to mere speculation."  SSA records obtained during the pendency of the appeal do not include a medical opinion which addresses the claim for service connection for a psychiatric disability.  

It is the Board's opinion that another attempt should be made to obtain a non-speculative psychiatric opinion.  

In particular, the Board notes that the Veteran's service treatment records refect in-service treatment for alcohol abuse and a suicide gesture.  The service treatment records are lengthy (more than 300 pages).  

In particular, the Board notes that the attempts to corroborate stressors described by the Veteran have disclosed no record of the described stressors.  See September 2008 Memorandum, "Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD."  The record should be reviewed to determine whether the Veteran has identified any stressor since the September 2008 Memorandum that was not addressed in that Memorandum.  In particular, the 5-page statement received by facsimile from the Veteran in October 2016 should be reviewed.  The Veteran reports helicopter crashes while he was on board ship and some potential conflict while off shore in the Persian Gulf.  The Veteran should be contacted as needed to obtain more information concerning the approximate dates of these events and verification should be attempted as possible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's most recent VA outpatient treatment records (additional records since July 5, 2017) and associate these with the Veterans Benefits Management System (VBMS) electronic claims folder.

2.  Review the Veteran's stressor statements to determine whether it is possible to corroborate any stressor described by the Veteran, such as his statements that he saw helicopters crash into the water near the ship to which he was assigned (USS Forrestal), or the described stressor of being placed in quarantine during basic training, to include the Veteran's contentions that there was a misdiagnosis or a misidentification of the Veteran at that time.  He should be contacted as needed to provide approximate dates of the events in question and verification should be attempted if sufficient information is made available.

3.  Request another search for records of the Veteran's basic training at the Great Lakes Naval Base, including such records as Physical Profiles, confinement to quarters, sick call records, or separately-filed hospital or outpatient clinic records.  

4.  Afford the Veteran an opportunity to provide any additional evidence he might have which might be relevant to the claim, to include non-clinical records, photographs, lay statements, and the like.  

5.  Schedule the Veteran for VA psychiatric examination.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  Service treatment records should be reviewed in detail.

The examiner should assign a diagnosis for each of the Veteran's current acquired psychiatric disabilities, to include a definitive statement on whether the Veteran meets the criteria for a current diagnosis of PTSD.  In so doing, the examiner should discuss prior VA and private psychiatric findings and the significance of the Veteran's reports of stressors and the voluminous service treatment records.

After a diagnosis is assigned for each current acquired psychiatric disability, the examiner should provide the following opinions for EACH current acquired psychiatric disability:

Is it at least as likely as not (50 percent or greater probability) that the current acquired psychiatric disability was incurred in the Veteran's military service or results from a verified stressor?  

If the Veteran meets the criteria for assignment of a diagnosis of a psychiatric disorder that is other than an "acquired" disorder, that is, if criteria for a diagnosis of a personality disorder are met, the examiner should set that out, and explain the findings leading to that conclusion.

For each diagnosed acquired psychiatric disability, if the examiner determines that it is less than likely that the disability was incurred during or as a result of service, the examiner should address the following:
	i.  Did the Veteran have an acquired psychiatric disorder that clearly and unmistakably pre-existed his military service from 1982 to 1989? 
	ii.  If so, is there clear and unmistakable evidence that the acquired psychiatric disability did NOT undergo aggravation in service?

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition, or the evidence that there was no aggravation during service be "undebatable." 

A complete rationale should be provided for the opinions offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Review the claims file.  If the directives specified in this Remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

7. Then readjudicate the claim on appeal for service connection for an acquired psychiatric disability, to include PTSD, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


